DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-17, it is not clear if the properties are for the polyurethane or the paint film.  The claims state the properties are for the polyurethane, while the specification (table 5) states the properties are for the paint film. Clarification is requested.  For examination purposes the paint film properties will be used.  Claims 15 and 16, no antecedent basis for the olefin diol. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (2017/0340922).  Claim 1, Inoue discloses a golf ball comprising a paint film formed on the surface (abstract). The base resin of the paint film is a polyurethane [0074].  The loss modulus is from 1.0x106 to 6.0x107 dyn/cm2 (1.0x105 to 6.0x106 Pa) at a temperature of 23º C and a loss tangent having a peak temperature from -40º C to 50º C [0050, 0047].  The measurements were obtained by measuring the dynamic viscosity of the paint film under the following conditions: measuring mode: tensile mode, measuring temperature range: -100º C to 150º C, temperature increasing rate: 4º C, oscillation frequency: 10 Hz, measuring strain: 0.1% [0041-0046]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would vary the ranges of the parameters for optimal performance.  Claim 2, the loss tangent has a peak temperature from -40º C to 50º C [0047]. The bottom of the range borders applicant’s. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Claim 3, the storage modulus is from 5.0x106 1.0x109 dyn/cm2 (5.0x105 1.0x108 Pa) at a temperature of 23º C [0049]. Claim 5, the polyurethane includes a reaction between a polyol and a polyisocyanate and a urethane polyol [0204].  Claim 9, the polyurethane includes an isocyanurate modified product of a diisocyanate as a polyisocyanate component [0076].  Claim 10, the diisocyanate includes hexamethylene [0078].  Claim 17, the 10% modulus is from 2 to 110 kgf/cm2.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would vary the ranges of the parameters for optimal performance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 21, 2022